DETAILED ACTION
Applicants’ arguments, filed 23 and 30 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this office action, the examiner has presented a newly applied rejection over Hope et al. (WO 2009/086558 A1) in view of Chen et al. (WO 2014/134797 A1). Chen et al. (WO 2014/134797 A1) is a newly cited reference, and the examiner’s reliance upon this reference is not necessitated by amendment. As such, this office action has been made NON-FINAL.


Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listings, submitted on 30 October 2020, have been entered.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 9-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (WO 2009/086558 A1) as evidenced by Li et al. (Journal of Controlled Release 39 (1996) 373-381).
Hope et al. (hereafter referred to as Hope) is drawn to a composition for the delivery of nucleic acids, as of Hope, title and abstract. Said composition may be a cationic liposome, as of Hope, page 3 line 4, page 27, lines 19-27.


    PNG
    media_image1.png
    647
    546
    media_image1.png
    Greyscale

For example, as best understood by the examiner, the structure DLin-K-DMA is understood to read on the claimed structure of Formula II.
As to claim 1, the claim requires a phospholipid. Hope teaches neutral phospholipids as of page 32 lines 11-25 such as phosphatidylcholine.
As to claim 1, the claim requires a PEGylated lipid. Hope teaches PEG modified lipids (i.e. PEGylated lipids) as of page 10 lines 10-12 (item (iv)) and page 29 lines 3-11.


    PNG
    media_image2.png
    822
    649
    media_image2.png
    Greyscale


As to claim 1, Hope teaches all of the requirements of claim 1, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 
As to claim 1, the claim requires that the cationic lipid is present in an amount of 50 wt% to 90 wt%. As best understood by the examiner, this limitation is understood to refer to the combination of the lipid-type cationic lipid and the cholesterol-type cationic lipid. Hope teaches the following on page 34, lines 26-29, relevant text reproduced below.

In further preferred embodiments, the lipid particle consists of or consists essentially of the above lipid mixture in molar ratios of about 20-

The examiner notes that the “amino-lipid” in this paragraph is actually a cationic lipid because amino-lipids would have been positively charged at neutral pH. As such, Hope appears to teach up to 70 mol% cationic lipid. The examiner notes that Hope teaches mol% instead of wt%. Nevertheless, it appears to be the case that the percentage of cationic lipid of Hope overlaps with what is claimed by the instant claims. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Even if, purely en arguendo, the cationic lipid concentration of Hope does not overlap with the requirements of the instant claims, this is insufficient to overcome the applied rejection. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cationic liposome for nucleic acid delivery comprising cationic lipids is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of cationic lipid by routine experimentation. Additionally, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the claimed concentration of cationic lipid appears to have been presented.
As to claim 2, the optimization rationale applied to claim 1 also applies to claim 2.

As to claim 5, the amount of the neutral lipid (which may be a phospholipid) in Hope is about 20-55%. This is a larger amount than the amount required by the instant claims. Nevertheless, this difference is insufficient to overcome the applied rejection. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cationic liposome for nucleic acid 
As to claim 6, Hope teaches about 5% PEG-modified lipid as of page 34, bottom paragraph.
As to claim 9, Hope teaches a nucleic acid to be encapsulated, as of Hope title and abstract.
As to claim 10, Hope teaches a pharmaceutical excipient as of page 9 lines 15-20.
As to claim 11, Hope teaches a powder and a solution formed therefrom after hydration, as of page 70 lines 13-22 of Hope.
As to claim 12, Hope teaches an injectable formulation as of page 76 lines 25-29.
As to claim 13, Hope teaches small interfering RNA and microRNA as of page 38 lines 15-23.
As to claim 18, Hope teaches regulating gene expression, as of page 43 lines 25-27. As such, the skilled artisan would have understood that the disease being treated by Hope has faulty gene expression, and the liposome of Hope may correct such faulty gene expression.
.


Claims 1-2, 4-6, 9-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope et al. (WO 2009/086558 A1) in view of Chen et al. (WO 2014/134797 A1).
Note Regarding Language: Chen et al. (WO 2014/134797 A1) has been written in Chinese. However, the publication of Chen et al. (US 2015/0272886 A1) appears to be an English translation of Chen et al. (WO 2014/134797 A1). As such, all page and paragraph citations are to Chen et al. (US 2015/0272886 A1), and the subject matter cited therein is assumed by the examiner to be present in Chen et al. (WO 2014/134797 A1).
Hope is drawn to a cationic liposome for the delivery of nucleic acids. See the rejection above over Hope by itself.
For the purposes of this rejection, it is assumed that Hope is deficient because Hope does not teach a single embodiment comprising both a cholesterol-type cationic lipid and a lipid-type cationic lipid together.
Chen et al. (US 2015/0272886 A1) (hereafter referred to as Chen) is drawn to a liposome for delivery of nucleic acid therapeutic agents comprising complementary cationic pairs, phospholipids, and long-circulating lipids, as of Chen, title and abstract. In one embodiment, Chen teaches a liposome composed of the following lipids, as of Chen, page 15, Table 10, reproduced below.

    PNG
    media_image3.png
    182
    359
    media_image3.png
    Greyscale

CL-01, as of the above-reproduced table, is understood to have the following structure, as of Chen, page 6 at bottom of page, relevant reaction scheme reproduced below.

    PNG
    media_image4.png
    235
    795
    media_image4.png
    Greyscale

CL06, as of the above-reproduced table, is understood to have the following structure, as of Chen, page 7, left column, paragraph 0053, reproduced below.

    PNG
    media_image5.png
    499
    408
    media_image5.png
    Greyscale

Chen differs from the claimed invention because the lipid of the formula CL01 is not one of the structures of formula I, II, III, or IV recited by the instant claims.
It would have been prima facie obvious for one of ordinary skill in the art to have combined a cholesterol containing cationic lipid with a cationic lipid not containing cholesterol and to have included these together in the same liposome. Chen uses complementary pairs of cationic lipids to deliver a nucleic acid therapeutic agent to tissue, as of Chen, paragraph 0225. Hope is also drawn to delivery of a nucleic acid therapeutic agent, as of the title and abstract of Hope. As such, the skilled artisan would have been motivated to have modified the composition of Hope to have included a 
As to claim 1, the claim requires 50 wt% to 90 wt% of cationic lipid. Chen teaches 20-80% of the complementary cationic lipid pair on a molar basis, as of Chen, paragraph 0010. The examiner notes that Chen teaches mol% instead of wt%. Nevertheless, it appears to be the case that the percentage of cationic lipid of Chen overlaps with what is claimed by the instant claims. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Even if, purely en arguendo, the cationic lipid concentration of Chen does not overlap with the requirements of the instant claims, this is insufficient to overcome the applied rejection. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cationic liposome for nucleic acid delivery comprising cationic lipids is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of cationic lipid by routine experimentation. Additionally, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the claimed concentration of cationic lipid appears to have been presented.

As to claim 4, Chen appears to teach a 40:20 (2:1) weight ratio of the non-cholesterol containing cationic lipid (CL-01) to the cholesterol containing cationic lipid (CL06), as of Chen, Table 10, reproduced above. While this is presented in the units of weight ratio rather than molar ratio, the skilled artisan would nevertheless have been motivated to have optimized the ratio of the non-cholesterol containing cationic lipid to the cholesterol containing cationic lipid to have been in the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a cationic liposome for nucleic acid delivery comprising cationic lipids is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of the ratio of the lipid-type cationic lipid and the cholesterol-type cationic lipid by routine experimentation. Additionally, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the claimed ratio of concentrations appears to have been presented.
As to claim 5, Chen teaches 10% phospholipids as of paragraph 0010. While this value is a mol% rather than a weight%, the skilled artisan would have been motivated to have optimized the amount of phospholipid to have been within the claimed range. See MPEP 2144.05(II)(A), as applied to claims 1, 2, and 4 above.

As to claims 9-13 and 18-19, these claims are rejected over the combination of Hope in view of Chen for the same reason that these claims were rejected over Hope by itself.
Note Regarding Reference Date: The instant application claims foreign priority to a Chinese application filed on 11 April 2016. Chen et al. (WO 2014/134797 A1) was published in Chinese on 12 September 2014. As such, Chen et al. (WO 2014/134797 A1) was published over a year prior to the earliest effective filing date of the instant application. As such, Chen et al. (WO 2014/134797 A1) is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(1)(B) would not appear to be applicable because Chen et al. (WO 2014/134797 A1) was published over a year earlier than the effective filing date of the instant application.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 30 October 2020 (hereafter referred to as applicant’s response). These arguments are addressed below.

Applicant disagrees with the rationale presented by the examiner that, although the compounds of Hope are not in the same embodiment, the skilled artisan would have been motivated to have combined these elements, as of applicant’s response, page 8, second paragraph and last paragraph. This rationale was previously presented by the examiner on the paragraph bridging pages 7-8 of the prior office action on 23 April 2020. In support of this position, applicant cites MPEP 2141, which states that obviousness rejections must not be mere conclusory statements, and there must be articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
This is not persuasive. It is the examiner’s position that Hope is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). The examiner further takes the position that the rationale provided in the prior office action on 21 April 2020 as of the paragraph bridging pages 7-8 is the articulated reasoning for combining different elements in Hope into a single embodiment. As such, the examiner disagrees with applicant’s position that the applied rejection lacks articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
In applicant’s response, page 8, third paragraph, applicant argues that Hope teaches many choices of lipids without teaching or suggesting the combination of the claimed invention. This is not persuasive. That Hope teaches lipids that are not part of the claimed invention does not detract from Hope’s teaching of the lipids of the claimed invention. The prior art’s mere disclosure of more than one alternative (e.g. multiple different types of lipids) does not constitute a teaching away from any of these alternatives (the claimed lipids) because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145(X)(D)(1).
Applicant then notes examples 9 and 10 of Hope. Applicant argues that examples 9 and 10 of Hope are very specific and distinguishable from the claimed invention. This is not persuasive. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP 2123(I). While the lipids taught in Examples 9 and 10 of Hope appear to be 
Crucially, the examiner notes here that applicant has not argued that the lipids taught by Hope, such as those from page 18 of Hope, which were reproduced on page 5 of the prior office action on 23 April 2020, differ from the cationic lipid-type lipid recited by Hope. Additionally, applicant has not argued that the DC-Chol taught by Hope, page 31 lines 20-25, does not read on the required cationic cholesterol lipid. In contrast, applicant has argued that Hope has failed to teach these lipids, along with the phospholipid and the PEGylated lipid, in the same embodiment. This argument is not persuasive at least for the reasons set forth on the paragraph bridging pages 7-8 of the prior office action.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612